

116 HR 2017 IH: To amend the Internal Revenue Code of 1986 to make permanent the Indian employment credit.
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2017IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mr. O'Halleran (for himself, Ms. Haaland, Mr. Cole, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the Indian employment credit.
	
		1.Indian employment credit
 (a)In generalSection 45A the Internal Revenue Code of 1986 is amended by striking subsection (f). (b)Conforming amendmentSection 45A(e)(1) of such Code is amended by inserting (determined without regard to subsection (c)(4) thereof) after section 51.
 (c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 